            Case 1:19-cv-00846-PKC Document 1 Filed 01/28/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BYRON SMITH,

                                Plaintiff,                      Docket No. 1:19-cv-846

        - against -                                             JURY TRIAL DEMANDED

 THE DAVID ROCKEFELLER FUND, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Byron Smith (“Smith” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant The David Rockefeller Fund, Inc. (“Rockefeller ” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Queens Museum, owned and registered by Smith, a New York

based professional photographer. Accordingly, Smith seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 1:19-cv-00846-PKC Document 1 Filed 01/28/19 Page 2 of 4



                                             PARTIES

       5.       Smith is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 151 Kent Avenue, Loft

113, Brooklyn, New York 11249.

       6.       Upon information and belief, Rockefeller is a company duly organized and

existing under the laws of the State of New York, with a place of business 30 Rockefeller Plaza,

New York, New York 10112. Upon information and belief Rockefeller is registered with the

New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Rockefeller has owned and operated a website at the URL:

www.DrFund.org (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Smith photographed the Queens Museum (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.       Smith is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-130-317.

       B.       Defendant’s Infringing Activities

       10.      Rockefeller ran an article on the Website entitled A Local Place for a Global

Neighborhood. See URL:	http://www.drfund.org/a-local-place-for-a-global-neighborhood/. The

article featured the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.
               Case 1:19-cv-00846-PKC Document 1 Filed 01/28/19 Page 3 of 4



          11.     Rockefeller did not license the Photograph from Plaintiff for its Website, nor did

Rockefeller have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Rockefeller infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Rockefeller is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.      That Defendant Rockefeller be adjudged to have infringed upon Plaintiff’s

                  copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
            Case 1:19-cv-00846-PKC Document 1 Filed 01/28/19 Page 4 of 4



       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 28, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff Byron Smith
